DETAILED ACTION
Claims 1-30 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 Jan 21 has been entered.
 
Response to Amendment
35 USC 112 2nd rejection of claim 21 for multiple potential interpretations is withdrawn.  That said, note that the amendment into a “cloud-based system” still raises questions under a previously provided (and still maintained) 112 2nd rejection.

Response to Argument
Applicants’ arguments filed on 11 Jan 21 (“Remarks”) and 10 Mar 11 (“Other Remarks”) were considered, but are unpersuasive.

(1)	Where?
(2)	Even if the claims do (and the examiner has not been able to find the part of the claims where applicants expressly lay out a series of metes and bounds that are specifically attributed to a “cloud-based collaboration system”), then why is the term “cloud” being used at all?  Is it just an arbitrary label?  
As an exercise, assume that the examiner replaced the term “cloud” in “cloud-based collaboration system” with the word “hutu” – which has no meaning, because the examiner made it up just now.  Would the scope of the claim expected to change?  If it would, then the term “cloud” is not some arbitrary label and instead has some meaning.  How would one of ordinary skill in the art ascertain that meaning?

Applicants allege that “generally adopted industry standards” cannot form the basis of rejection under 112 2nd, and the examiner is asked to support such a contention if the rejection is maintained.  Remarks at 11. 
I	The easy response
Ex Parte Brummer, 12 USPQ2d 1653, 1655 (Bd. Pat. App. & Inter) states:
“In the case before us here, it is our opinion that one would be at a loss to determine whether a particular bicycle is covered by claim 9.  No evidence has been made of record to show that a known ‘standard’ exists in the field of bicycle manufacturing for sizing a bicycle to a rider…whether the bicycle was covered by the claim would be determined not on the basis of the structural elements and their interrelationships, as set forth in the claim, but by means of a label placed upon the bicycle at the discretion of the manufacturer.  This would give rise to an uncertainty in the interpretation of the claims, which we believe to be exactly what the requirements of 35 USC 112, second paragraph, seek to avoid.” 
(emphasis added)



II	The more complete response.
Brummer just happens to be on point; please note that any traversal of an interpretation should be argued against the basic requirements of broadest reasonable interpretation (BRI).

Under BRI, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  MPEP 2111.01(I) (emphasis added).  (“Exhibit A”)


    PNG
    media_image1.png
    665
    801
    media_image1.png
    Greyscale

MPEP 2111.01(V) (“Exhibit B”)

During examination, after applying BRI to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected under 112 2nd. MPEP 2173.02(I) (citing In re Packard, 751 F.3d, 1307, 1310 (Fed. Cir. 2014) (“[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of §112(b).”)).   (“Exhibit C”)

th is invoked, the “plain meaning” is required for claim interpretation using the BRI.  See Exhibit A.  That meaning requires the examiner to determine whether an ordinary and customary meaning to one skilled in the art exists, as the first step of the analysis.  Exhibit B.  After a Broadest Reasonable Interpretation analysis is conducted, if there is no ordinary and customary meaning, and the written description fails to provide such a meaning, a 112 2nd rejection may be required, especially if the claim itself is ambiguous, vague, incoherent, opaque, or otherwise unclear.  Exhibit C.

Turning to the instant claims, the disunity of definitions in the “cloud-based” in the industry demonstrate that the term fails to set forth colorable metes and bounds in itself to a person having ordinary skill in the art.  Having understood that an ordinary skilled practitioner has no set definition, the first step of the Exhibit B flowchart evaluates as NO.  Since evaluation of BRI is a precursor to deciding whether to provide a 112 2nd rejection, addressing the problems raised by the claim interpretation process is appropriate when explaining the 112 2nd rejection.

Applicants allege that the references do not show the act of overlaying in the manner claimed.  Remarks at 14-15.
True.  That said, applicants’ written description also does not disclose the act of overlaying whatsoever, and therefore not anything at all being embedded via the act of overlaying.  At most, the specification show the existence of overlay as a fait accompli; as such, applicants’ specific claim scope must be rejected under 112.

Applicants allege that Sink does not teach sending the shared/embedded constant instances because “Sink merely describes a user may edit a file using his favorite editor.”  Remarks at 15.  Applicants emphasize the difference because “the edit operation doesn’t actually involve the VCS directly.”  Remarks at 16.
Wait a moment.  The examiner does not recall this particular issue being raised during the interview, and the examiner is perplexed.  Are applicants actually trying to capture the notion that their expressly claimed “native application” (a change they have made as part of the instant claim sheet) is itself part of applicants’ claimed “cloud-based collaboration system,” and Sink’s description of native tools isn’t part of the system?!    Because that is not the meaning of the term as understood by PHOSITA (e.g. “native application (native app)” (https://web.archive.org/web/20110703092007/https://searchsoftwarequality.techtarget.com/definition/native-application-native-app))

If that distinction was actually intended, it is not completely crazy.  For example, assume the content is a MS Office document.  If, as part of applicants’ “cloud-based collaboration system” a practitioner must either distribute viewing/editing tools for MS Office document that are specific to the system, or distributes licenses that are specific to use with the system to infringe on the claim, then applicants’ argued point of distinction could be plausible (assuming, of course, that applicants resolve the ongoing question of what the metes and bounds of “cloud-based collaboration system” actually are).  Some organization-specific IT rollout might read on that kind of claim.  Bear in mind that most 

Since one skilled in the art understands that a “native application” is one that liked to a particular device or OS platform, and not to a system that that crosses multiple computers, then applicants must show capture of this limited scope by (1) pointing to lexicographic intent in the originally filed disclosure to redefine “native application” to be “cloud-based collaboration system” specific1 or (2) further amend the claims using limitations that are supported by the originally filed disclosure.

If applicants’ do not mean that and are instead using the conventional plain meaning, then applicants are just arguing against the plain meaning of their own amendment.

Applicants allege that Sink does not teach both the shared object and embedded object.  Remarks at 16, 17-18.
Madrane does that; for example, annotations are embedded.

Drawings
Replacement sheets for Fig. 7 are required, clearly depicting “open in PowerPoint”
The claims currently require overlaying a command.  The overlaid command was identified during an interview as being shown in Fig. 7, as “open in powerpoint.”  However, the captured figures currently of record make this unlabeled element blurred to the point of unreadability.

If applicants intend to continue to claim this feature, new drawings are required.  Also, Applicants are also advised to provide an element number in the written description and the replacement sheets.

Claim Objections
Claims 1, 11, 19, 21 are objected to because of the following informalities:
Antecedence.  The sending step refers to “the collaborating system” where there is no earlier “a collaborating system.”  The only early recitation is “a cloud-based collaborating system.”

  Appropriate correction is required.

Claim 19 is objected to for informalities:
Claim 19 mentions an “eb-based application.”  Based on similarities to claims 1, 11, it is presumed that this is directed to a “web-based application”

  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 19, 21 and all claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims require action with respect to a “server of a cloud-based content management system.”

It is unclear what are the metes and bounds of “cloud.”  



There is no specific definition in the written description where the inventor serves as his own lexicographer.  The examiner found neither glossary nor definitional statement that explains the metes and bounds of cloud.  The examiner observes that [0059] incorporates U.S. Application Ser. No. 15/140,179 titled "Virtual File System for Cloud- Based Shared Content" which is more focused on protocols for the cloud, but that incorporated reference also does not appear to provide a lexicographic definition.

Because there is no industry standard nor clear intent to define the term, its usage renders the claim indefinite.

Claims 1, 11, 19, 21 and all claims dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the 
Claims 1, 11, 19, 21 and all claims dependent therefrom and all claims dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The “sending” step requires “…the embedded content object […] is embedded within the shared content object…at least by overlaying, on the embedded content object…a command which, when interacted upon, invokes the native application for editing the embedded content object.”

An embedded-object is a term of art that roughly means an object separately created from a base-object, but included within the base-object.  See Embedded Object (https://web.archive.org/web/20170101000000*/https://www.techopedia.com/definition/3354/embedded-object); see also ARCHIVED: What is OLE? (https://kb.iu.edu/d/adow).

The Model-View-Control (MVC) scheme is a classic framework of understanding computer applications and the interactivity between its data and interface components.2  The three 

MPEP 2161.01(I) states claims may lack written description when the claims define the invention in functional language specifying a desire result but the specification does not sufficiently describe how the function is performed or the result is achieved.

At the outset, applicants have two paragraphs in which an overlay is discussed: [0042] and [0053].  Both paragraphs assume an overlay already exists, and do not address the creation of an overlay or how the act of creating an overlay command affects an object.  It was pointed out in an earlier interview that Figs. 7(collectively) shows an overlay command “Open in PowerPoint.”  These figures do not show creating an overlay.  The examiner’s further review finds Figs. 2, 4, 5, provide steps related to embedded object.  Of those, no figure contains any step of actually embedding the object.  All figures assume that the shared content object already has embedded objection, which means that no figure supports the act of embedding a to-be-embedded object into the shared object.  The examiner also performed a brief computer search on the incorporated provisional application 62/570,075, but found no support there either.  

Firstly, since neither the written description, nor the drawings provide support, a lack of written description rejection is appropriate; since the incorporated document provisional application does not appear to provide support, this may not be fixable.

Secondly, the act of creating an interface does not directly relate the act of embedding an object.  Using MVC as a framework, embedding is an act that affects a Model whereas an Overlaying is something that affects a View.  As claimed, the modification of the View (overlaying) by adding a Control (command) to the View which thereby affects the Model (embedding an object into the shared content object).  This is a fairly complex interaction, and the written description does not even discuss the act of overlaying at all, let alone any of the subsequent steps.

Therefore, the Wands factors break down as follows:
A) Breadth: Towards/Against.  Claims are narrow, so there is not a “scope of enablement” issue.  That said, the claims also appear to target an unsupported embodiment.
B) Nature: Against.  Computers are complex devices with a great deal of flexibility.  There is much to do, but for complex implementations, many potential undesired side effects.
C) State: Somewhat Against.  In the field of Computer Science, the subfield Graphic User Interfaces (GUI) has ongoing development.  That said, there are some known models and norms in GUI.
D) Level of Skill: Somewhat Towards.  Programming is a widely taught art, and there are available software tools to facilitate basic interactions under the MVC framework.  That said, applicants’ specifically claimed interaction is not a basic interaction.

F) Direction: Against.  No direction provided.
G) Working Examples: Against.  The specific act of embedding is not addressed, so no working examples exist.
H) Quantity of experimentation: Against.  This factor generally leverages the written description to illustrate complexity of the process being described to illustrate how much corresponding explanation is needed.  As discussed earlier, the written description does not discuss this at all.  The MVC discussion is evidence that it is a complex scenario.  Fitting in this complex scenario into some broader program architecture with only the functional result as a guide essentially requires a practitioner to effectively reinvent the disputed subject matter.

Claims 6, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 6, 16 present non-identical but similar considerations to the rejection for claims 1, 11, above.  Specifically, it purports to present embedded content … “by overlaying one or more view control commands.”  Although the context differs (presenting, rather than embedding), the underlying issue is similar: the claims purport to implement a certain function by the act of overlaying, where the originally filed specification does not disclose such an act.

Of note: There is no corresponding lack of enablement rejection, because the claims purport to present and control the presentation; there is less of a question of whether one skilled in the art would require undue experimentation.
Claim 24 also doesn’t fall under this because the specific wording provides a constraint on what is presented, and not an act to facilitate presentation.


Claim 25, and all claims dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 requires the editing application for editing the shared content object using embedded view controls.

By contrast, independent claim 21 provides distinct requirement that an embedded object is edited with a native application. 

A “view control” is only mentioned six times in the written description: [0035], [0053], [0070](x3), and [0084].  However, all of these statements are in context of modifying the embedded content object, not the shared content object.

NOTE: The other independent claims address native/

Hypothetical Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 7-12, 14, 15, 17-23, 26-30 is/are hypothetically rejected under 35 U.S.C. 103 as being unpatentable over Sink, Version Control by Example (https://ericsink.com/vcbe/vcbe_usletter_lo.pdf), hereinafter Sink
	w/evidence of features of Mercurial in:
Mackall, (https://www.mercurial-scm.org/doc/hg.1.html) hereinafter ManHg1

in view of Madrane (US RE42728 E) hereinafter Madrane

And further in view of Kallithea, w/evidence of features from:
Geisler, Web client for Mercurial with update support?
(https://stackoverflow.com/questions/6596666/web-client-for-mercurial-with-update-support) hereinafter Geisler


Abbreviations:
	VCS: Version Control System
	DVCS: Distributed Version Control System
With respect to claim 1, Sink discloses A method for facilitating embedded content object collaboration, the method performed by at least one computer and comprising: 
identifying, from a repository at a server (e.g. p61, shows repositories on servers.  Note: image shows server) of a cloud-based collaboration system (phrase indefinite, and rejected under 112 2nd), a shared content object and an included content object that are concurrently edited on a first user device and a second user device (Part 1 Ch 1 p.1, “We want people to be able to work simultaneously, not serially.”  Clients are on devices per Part 2 Ch. 5 p. 57, discussing how internet access is still expected but not guaranteed.  Also, p57-58 discusses geographic distribution) the shared content object is accessed by a web-based application (Geisler, shows Kallitha was a web-interface for Mercurial and Git access) provided by the cloud-based collaboration system (phrase indefinite, and rejected under 112 2nd) […]

sending a shared content object instance and the included content object instance to the first user device (per above citation to Part 2 Ch 5, p55, giving the developer a copy of the repository) that comprises both a browser component that links the first user device with the web-based application (Geisler, Kallithea runs in a browser) to edit the shared content object instance (Kallithea permits editing directly in browser) and a second editing application that is a native application configured to edit the included content object instance on the first user device (Part 1 Ch 2 p9 Sec. 6, text editor) […];

included content object instance […] (Part 2 Ch 4 p49, push-ing changes made to the local repository to the remote repository.  Part 2 Ch 5 p56 shows that DVCS may still have a “central” server and changes can be made with that server);

updating a cloud-stored included content object instance of the included content object with the one or more changes made to the included content object instance on the first user device into an updated instance of the at least one included content object (Part 2 Ch 4 p49, Ch 5 p 56, this is the point of push); and 

broadcasting data pertaining to at least a portion of the updated instance of the at least one embedded content object to the second user device on which the embedded content object is concurrently edited (Part 3 Ch 13 p 204, broadcasting committed repository instances on the central sever).  

Sink also teaches that while VCS is usually used for software code, media assets may also be versioned.  Part 2 Ch 6 p60, “A great example is a team building a game with lots of graphical assets kept under version control along with the code.”

But Sink does not teach the 
the included object is an embedded content object corresponding to a file type; 




Madrane teaches it was known to perform versioning of embedded elements of multimedia files (Col 31 lines 42-45, version management of OBVIs; Col 24 lines 5-6, OBVIs may be embedded into video streams.).

And thus, also teaches the embedded content may be accessed/edited by a native application (that capability is inherent to the definition of an embedded object.)

Sink and Madrane are directed to version control.  It would have been obvious to those of ordinary skill in the art to combine the teachings of Sink and Madrane to version video stream annotation data in order to adjust to later-developments in plot, story, etc.

Finally Sink, Madrane, and Kallithea do not address the embedding by overlaying a command.  These limitations are subject to 112 1st for lack of written description/enablement.  Due to lack of enablement, these limitations not addressed in this provisional rejection.

Claims 11, 19, 21 are Beauregard and system claims.  They are mapped in similar fashion to claim 1, and have similar motivation to combine with to claim 1.



With respect to claims 4, 14, 29, the combined teachings of Sink and Madrane discloses:
receiving, at the server, a different change made to a separate embedded content object instance of the embedded content object on the second user device (Compare Sink Part I Chapter 2, “resolve” operation with Sink Part II Chapter 7 p74, example of update with merge); 

determining a conflict between the different change made on the second user device and at least one of the one or more changes made on the first user device (Sink Part II Chapter 7 p75, conflict detected); and 
broadcasting reconciled information pertaining to a conflict remediation process performed on the conflict to the first and the second user devices (Sink Part II Chapter 7 p76-7, publishes resolution.  Note: Pages 91-94 have an example of conflicts in merge, rather than update – the examiner mentions it here, in case it is closer to what applicants had in mind.).  

With respect to claims 5, 15, 27, Madrane teaches generating one or more object representations that are embedded in a view of the embedded content object (Col 77 lines 62-23, 66-67, Wordpad annotations may include embedded images; Col 50 lines 60-64, esp. lines 61-64, images are used to display thumbnails.) in a user interface (Col 2 lines , Background, known to 

With respect to claims 7, 17, Sink discloses updating metadata corresponding to the embedded content object into updated metadata, wherein metadata comprises a version identifier and a hierarchical relationship between the shared content object and the embedded content object, and the version identifier unique identifies the cloud-stored embedded content object instance that is stored on the server (Part II Chapter 6 page 63, cryptographic hashes are used to identify instances of data, so is a version identifier; Chapter 12 Sec 1, discusses how VCS data is stored in trees, and specifically states “A tree is a hierarchy of directories and files” so shows hierarchy of objects.).

With respect to claim 8, 18, Madrane teaches discloses the web-based application comprises one or more embedded object view controls (Madrane Summary generally discusses how video capabilities specifically requires controls that permit higher levels of interactivity above conventional VCR controls) that are configured for navigating through a plurality of pages of a graphical representation for the embedded content object instance on the first user device 

With respect to claims 9, the combination of Sink and Madrane discloses broadcasting data pertaining to at least a portion of the updated instance comprising:
generating an updated graphical representation for the embedded content object based at least in part upon the one or more changes made on the first user device (Madrane Col 24 lines 47-56, contemplates providing storyboards/thumbnails for client use.  Implicitly, Madrane also contains the correct thumbnails/storyboards as appropriate, which means that they would be updated across different versions of the video); and 

sending at least the updated graphical representation to the second user device for updating a corresponding graphical representation of a different embedded content object instance on the 

With respect to claims 10, 30, Madrane teaches generating an updated parent content object for the embedded content object based at least in part upon the one or more changes made to the embedded content object instance on the first user device (given the previous claim, inherent.  Since an embedded object is part of the encapsulating object, it inherently alters the encapsulating object.).  
With respect to claim 22, Sink teaches generating at least one object tree, the at least one object tree codifying one or more relationships between the shared content object and the embedded content object (LOTS.  At least Chapter 2 sec 1. Shows a “tree” with all files and the directories in which they are stored.)
With respect to claim 23, Sink teaches publishing at least one event message to an event stream (Ch 13 Sec. 13, implicit.  If system is triggered “every time” and broadcast occurs each time, then the broadcast is an event stream of build/test events).  The at least one event message corresponding to the first and second data being respectively broadcast to the second user device and the first user device (id.  “Broadcast” presumes inclusion of recipients).

With respect to claim 28, dependent upon claim 27, Madrane teaches 
.

Claim 3, 13, 18, is/are hypothetically rejected under 35 U.S.C. 103 as being unpatentable over Sink and Madrane as applied to claims 1, 2, 11, 12, in view of Brooks (https://web.archive.org/web/*/https://www.internet4classrooms.com/msword_images.htm) from at least 2 Jul 01, hereinafter Brooks
With respect to claims 3, 13, respectively dependent upon claims 2, 12, Madrane teaches wherein the second […] application is an image conversion application (Col 77 lines 62-63, 66-67, stating “The conversion between Wordpad and HTML can be easily achieved by using Microsoft Word’s automation features…Microsoft Word automatically handles the conversion of the graphics and others[sic] embedded objects.” (emphasis added)). 

Brooks demonstrates that by 2001, Microsoft Word was also an image editing application (Title).

Madrane and Brooks are directed to multimedia editing.  It would have been obvious to those of ordinary skill in the art to combine the teachings of Madrane and Brooks to use the already-available editing capabilities in already-employed software with respect to the multimedia package.

Claim 6, 16, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sink, Madrane, and Kallithea as applied to claims 1, 11, 21 in view of Ikeda et al. (US 8,682,559) hereinafter Ikeda (for convenience, Ikeda et al. (US 2009/0007018 A1), hereinafter Ikeda-PGPUB is referenced for specific analogous paragraphs )
With respect to claims 6, 16 Madrane teaches presenting the embedded object as a […] preview object in a UI (Fig. 48 is a UI, and the thumbnail is there to represent the video content that one may wish to access) for the cloud-based collaboration system (subject to 112 2nd rejection) presenting the embedded object as a navigable preview object in a user interface (Fig. 48 is a UI, and the thumbnail is there to represent the video content that one may wish to access) for the cloud-based collaboration system (subject to 112 2nd rejection) at least by overlaying one or more view control commands on the navigable preview object (Subject to lack of 112 1st rejections), where the navigable preview object comprises one or more views (“one” is implicit to thumbnail, and contextually inherent to thumbnail.  Not generally inherent in the trivial case of a thumbnail to a content file without any content data, but that is precluded by claim 1 since it expressly claims content.)

And Sink teaches broadcasting an updated navigable preview object to one or more users, wherein the navigable preview object is updated into the updated navigable preview object with the one or more changes based at least in part upon the navigable instance (Ch 13 Sec. 13, all changes invoke automated build/test and report of results.)

Sink, Madrane, and Kallithea do not teach presenting the embedded object as a navigable preview object in a user interface 

Ikeda teaches
presenting an linked object as a navigable preview object (Ikeda, Navigable thumbnails) in a user interface (Fig. 9 shows a UI) […] at least by overlaying one or more view control commands on the navigable preview object (Ikeda-PGPUB [0205]-[0223] discusses Fig. 9.  [0206] shows that a thumbnail is applied in an overlay fashion to the displayed image.  Note that thumbnail is presented in a Z-axis, lower half of Fig. 9.  [0208] expressly discusses “The layer for displaying the buttons and the thumbnail images” thereby disclosing that the controls and thumbnails are part of the same overlay layer), where the navigable preview object comprises one or more views (“one” is implicit to thumbnail, and contextually inherent to thumbnail.  Not generally inherent in the trivial case of a thumbnail to a content file without any content data, but that is precluded by claim 1 since it expressly claims content.) where the navigable preview object comprises one or more views (thumbnail inherently shows at least one view.)

Thus, the combination teaches 
The precise limitations of the “presenting” step as arranged (per the individual citations above)

And also teaches the “broadcasting” step 
(per citation to “broadcasting” step in the independent claims, with Ikeda further teaching an “updated navigable preview object” as cited earlier).

Sink, Madrane, and Kallithea are directed to version control (with Madrane directed to searching versioned data), and Ikeda teaches a interface for searching related data based on thumbnails 
With respect to claim 24, Madrane teaches the set of acts further comprising presenting the first instance of the embedded content object within the second instance of the shared content object as one or more object representations (Fig. 48 shows an instance of video w/annotation.  As cited above, annotations may be embedded).

Sink, Madrane, and Kallithea do not teach 
the one or more object representations are overlaid with one or more navigations commands that are configured to navigate through a preview of the embedded content object instance in a user interface for the cloud-based collaboration system () for previewing the embedded content object instance

Ikeda teaches
the one or more object representations are overlaid with one or more navigations commands that are configured to navigate through a preview of the embedded content object instance in a user interface (Fig. 9 shows thumbnails in a UI.  Title shows that these are navigable) for the cloud-based collaboration system (subject to 112 2nd rejection) for previewing the embedded content object instance (Ikeda-PGPUB [0207] shows Fig. 9 is related to a thumbnail-based search mode.)



Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

Claim 6 (and 16) mentions “the updated instance.”  Although claim 1 (and 11) has two types of “instances,” only the embedded content object is discussed in the “updated instance” in claim 1, and the statement in claim 6 is understood to refer to that particular limitation.

Reference grouping for indep. claim rejections: In Sink, Mercurial is an example of the kinds of things that version control systems do, and ManHg1 just illustrates the features of that example, so that just falls as evidence of what Sink teaches.  Kallithea is a specific addon intended to work with Mercurial.  Since that was not necessarily part of Mercurial itself, it cannot be considered as part of Sink’s teachings, but instead teaches something obvious to combine with Sink’s teachings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kallithea (https://web.archive.org/web/20160816180539/https://kallithea-scm.org/)


Please be advised that, right now, applicants do not capture their priority date because their independent claims require an overlay, and that subject matter does not appear to be supported in the provisional application.  If applicants are looking to the cited pages to proactively avoid prior art and they intend to continue to claim matter that is new to the provisional but disclosed in the originally filed non-provisional, they should also look to the appropriately-dated capture on archive.org.

“native application (native app)” (https://web.archive.org/web/20110703092007/https://searchsoftwarequality.techtarget.com/definition/native-application-native-app)
See Embedded Object (https://web.archive.org/web/20170101000000*/https://www.techopedia.com/definition/3354/embedded-object); 
ARCHIVED: What is OLE? (https://kb.iu.edu/d/adow)
Various definitions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        22 Mar 21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 And also, if that’s true, then explain why isn’t a web browser executed web-based content a “native application”?
        2 A formal discussion would require citation to Xerox PARC documents.  That said, a more easily understandable summary may be found at Atwood, Understanding Model-View-Controller (https://blog.codinghorror.com/understanding-model-view-controller/).  The examiner disputes Atwood’s use of the word “literally” and is privately skeptical of the proposed “skinnable” test as assuming limitations based on certain technical environments (Command Line Interfaces can comply with MVC without being skinnable), but the summary of the Xerox PARC documents is pretty good.